Motion to direct the clerk to file the printed record on appeal consisting of judgment roll and notices of appeal denied, with leave to appellants Foote and others to move to settle the record before the trial justice if so advised. Three courses are open to these appellants. 1. They may join with the other appellant, Town of Oyster Bay, in making a case — presenting and discussing in argument and briefs questions of law only. If no delay occurs on the part of appellant Town of Oyster Bay, this would be the more convenient and advantageous plan for both the court and the parties, for the appeals would be presented in a single record. (Civ. Prac. Act, §§ 575, 576.) 2. They may abandon their exceptions to findings of fact and make a separate bill of exceptions upon which they may raise the questions of law they deem important. (Rules Civ. Prac. rules 230, 232, 234; Derby v. General Electric Co., 208 App. Div. 529, 532; Moran v. Rainbow Appliance Corporation, 225 id. 587, 590.) 3. They may make and settle a condensed or abbreviated ease, omitting from the printed record all matter immaterial on the legal questions they wish to argue. (Derby v. General Electric Co., supra; Martin v. Donnelly, 223 App. Div. 353; Moran v. Rainbow Appliance Corporation, supra.) This case must be settled before the trial justice with the right to appeal from the order settling the case if it is not satisfactory to appellant. (Martin v. Donnelly, supra.) In either case the record must be signed by the trial justice. (Civ. Prac. Act, § 575; Rules Civ. Prac. rule 230; Derby v. General Electric Co., supra; Matter of MacConel v. Union Coal & Ash Co., 230 App. Div. 336.) Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.